 424324 NLRB No. 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1994 unless otherwise noted.GTE California Incorporated and CommunicationsWorkers of America, Local 9586 and Commu-
nications Workers of America, AFL-CIO,
Party to the Contract. Case 31ŒCAŒ20968September 23, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn a charge filed December 30, 1994, by Commu-nications Workers of America, Local 9586, the General
Counsel of the National Labor Relations Board issued
a complaint August 19, 1995, against GTE California
Incorporated (GTE) alleging that GTE violated Section
8(a)(5) and (1) of the Act by refusing to bargain col-
lectively in good faith with the Union as the exclusive
collective-bargaining representative of the employees
in the bargaining unit. The Respondent filed a timely
answer admitting in part and denying in part the alle-
gations of the complaint.On August 5, 1996, GTE, Local 9586, and the Gen-eral Counsel filed with the Board a stipulation of facts
and a motion to transfer this case to the Board. The
parties agreed that the charge, the complaint, the an-
swer, the stipulation, and the exhibits attached to the
stipulation shall constitute the entire record in this pro-
ceeding and they waived a hearing before and decision
by an administrative law judge. On September 18,
1996, the Board approved the stipulation and trans-
ferred the proceeding to the Board for issuance of a
decision and order. The General Counsel and GTE
filed briefs.On the entire record and the briefs, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONGTE, a corporation with offices and places of busi-ness in Thousand Oaks, Torrance, Lancaster, and Hun-
tington Beach, California, is engaged in the installation
and maintenance of customer telecommunications
equipment. In the course and conduct of its business
operations, GTE annually purchases and receives
goods or services valued in excess of $50,000 directly
from sellers or suppliers located outside the State of
California.The parties stipulated, and we find, that GTE is anemployer engaged in commerce with the meaning of
Section 2(2), (6), and (7) of the Act and that Local
9586 and Communications Workers of America, AFL-
CIO are labor organizations within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsSince at least September 13, 1967, and continuing todate, the Union has been the exclusive representative
for the purposes of collective bargaining of the em-
ployees in the following appropriate unit:Included: All hourly paid employeesExcluded: All other employees, professionalemployees, managerial employees, guards, super-
visors, as defined in the Act, and confidential em-
ployees as agreed to by the parties.Recognition of the Union has been embodied in suc-cessive collective-bargaining agreements, the most re-cent of which was effective by its terms from Decem-
ber 17, 1992, to March 17, 1996 (the contract). At all
times material, Local 9586, on behalf of the Union,
has administered the contract in and around Covina,
Long Beach, and Los Angeles, California. Local 9586
is now an agent of the Union, acting on its behalf
within the meaning of Section 2(13) of the Act.About September 17, 1994, a customer dialed ‚‚4-1-1™™ to obtain a telephone number. GTE believes that
the operator who provided the requested telephone
number was Charles Hokanson, a telephone informa-
tion assistance operator for GTE. Sometime after
speaking to the operator, the customer called GTE and
lodged a complaint regarding the operator™s behavior,
which had upset the customer. About September 22,1on review of Hokanson™s prior work record, GTE ter-
minated Hokanson due to the customer complaint.Beginning about September 22, the Union requestedthat GTE provide the Union with the name, address,
and home telephone number of the customer who had
complained on September 17. About September 24, the
Union hand-delivered to GTE Supervisor Peggy
Brokar an undated written information request from
David Wagner, executive board member of Local
9586, requesting, inter alia, the name and telephone
number of the complaining customer.About September 26, Local 9586 filed a grievancewith GTE concerning Hokanson™s termination. About
October 11 and 13, GTE and the Union held a second-
step grievance meeting concerning Hokanson™s termi-
nation, which was attended by, among others, Wagner
and Rafael Zapeda, GTE™s regional administrative-
labor relations representative, and at which the Union
requested the complaining customer™s name, address,
and home telephone number.During the course of researching the Union™s infor-mation request, Zapeda discovered that the complain-
ing customer™s home telephone number was ‚‚non-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00424Fmt 0610Sfmt 0610D:\NLRB\324.056APPS10PsN: APPS10
 425GTE CALIFORNIA INC.2GTE™s Tariff Rule No. 44, filed with the California Public Utili-ties Commission in 1981, states that it incorporates a rule prescribed
by the Commission. Tariff Rule No. 44 in substance provides that,
on a subscriber™s request, the subscriber™s name, address, and tele-
phone number are not listed in any directory or in the directory as-
sistance records available to the general public. The rule further pro-
vides that such unlisted information shall be released in response to
legal process or to certain authorized local, state, and Federal Gov-
ernmental agencies, provided that the requesting agency follows
specified procedures for release of nonpublished information. Federal
government agencies that the rule deems authorized to obtain such
unlisted information include, generally, agencies that enforce crimi-
nal laws, conduct investigations involving national security, protect
federal or foreign officials, protect public health and safety, or con-
duct emergency rescue operations.published/unlisted.™™2About October 11, RonaldGohner, operator services supervisor, called the com-
plaining customer to inquire whether she would permit
GTE to release her name, address, and home telephone
number to the Union for use in processing Hokanson™s
grievance. The complaining customer refused GTE
permission to release her name, address, or home tele-
phone number to the Union.About October 11, at the second-step grievancemeeting, GTE, by Zapeda, informed the Union,
through Wagner, for the first time, that the complain-
ing customer™s home telephone number was ‚‚non-
published/unlisted.™™About October 18, during separate telephone con-versations with Zapeda and GTE Labor Relations Rep-
resentative Larry Mortenson, the Union, through Wag-
ner, requested the complaining customer™s name, ad-
dress, and home telephone number.About November 28, by letter from Zapeda to Local9586 President Mark Crowell, GTE notified Local
9586 for the first time in writing that the complaining
customer™s home telephone number was ‚‚non-
published/unlisted™™ and that the complaining customer
would not permit GTE to disclose that information.About December 8, GTE and the Union held athird-step grievance meeting concerning the termi-
nation of Hokanson, which was attended by GTE
Labor Relations Representative Jerry Russell and
Union Representative Rudy Mendoza, and at which
time the Union requested the complaining customer™s
name, address, and home telephone number. About
January 19, 1995, the Union requested, in writing, that
GTE supply the name, address, and home telephone
number of the complaining customer. About February
1995, the Union, through Wagner, spoke telephonically
with an attorney for GTE and Mortenson, and re-
quested the complaining customer™s name, address, and
home telephone number.During February 1995, GTE and the Union dis-cussed GTE™s willingness to call the complaining cus-
tomer and ask her the Union™s questions or arrange a
conference call with the Union and the complaining
customer in which GTE would drop off the line so thatthe Union could have a private conversation with thecomplaining customer. The Union rejected both pro-
posals at that time.About February 7, 1995, GTE, by Zapeda, receivedan undated letter from the Union, through Mendoza,
which requested that GTE supply the complaining cus-
tomer™s name, address, and home telephone number.On September 6, 1995, Zapeda contacted the com-plaining customer to inquire whether she would be
willing to speak to the Union, provided that GTE
dialed the number and did not release her home tele-
phone number or address to the Union. The complain-
ing customer agreed to participate in such a call.About October 9, 1995, Zapeda and Mendoza tele-phoned the complaining customer. Once the complain-
ing customer was on the line, Zapeda left the room, at
which time Mendoza and the complaining customer
had a private conversation lasting approximately 20
minutes. Subsequent to that call, the Union has not re-
quested any additional information regarding the com-
plaining customer, nor has the Union requested any
further contact with the complaining customer.Beginning about September 24, 1994, and continu-ing to date, GTE has refused and continues to refuse
to provide, during the processing of grievances, the
name, addresses, and home telephone numbers of any
complaining customers with ‚‚non-published/unlisted™™
numbers who have not given their consent to release
that information.B. Contentions of the PartiesThe General Counsel argues as follows. GTE vio-lated Section 8(a)(5) by failing to provide, during the
processing of a grievance, the requested name, address,
and telephone number of the customer whose com-
plaint resulted in Hokanson™s termination. Employers
have a duty to furnish unions with all information rel-
evant to the processing of grievances. Such informa-
tion generally includes the names of witnesses to an
incident for which an employee is disciplined. Addi-
tionally, unions, under their duty of fair representation,
have an obligation to seek such information. When
confronted with a union request for relevant but alleg-edly confidential information, the Board, under Penn-sylvania Power & Light Co., 301 NLRB 1104 (1991),must balance the union™s need for the information
against any legitimate and substantial confidentiality
interests established by the employer. GTE has failed
to establish any confidentiality interest in the com-
plaining customer™s name, address, and telephone num-
ber because it was not shown that the complaining cus-
tomer was given any assurance of privacy regarding
the lodging of the complaint. Additionally, the com-
plaining customer™s state law expectation of privacy, if
any, in her unlisted number is preempted underVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00425Fmt 0610Sfmt 0610D:\NLRB\324.056APPS10PsN: APPS10
 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3San Diego Building Trades Council v. Garmon, 359 U.S. 234(1959).4Detroit Edison Co. v. NLRB, 440 U.S. 301, 314 (1979).5See fn. 2, above.6People v. Chapman, 36 Cal.3d 98, 679 P.2d 62, 201 Cal.Rptr.628 (1984).7Resorts International Hotel, 307 NLRB 1437 (1992); FairmontHotel, 304 NLRB 746 (1991).8On this basis, as well as the accommodation agreed to by the Re-spondent and the statutory and privacy claims asserted, Chairman
Gould finds that his Opinion and Award in Safeway Stores, Inc., 64Lab. Arb. 563, 564 (1974) (grievant who is a supermarket checker
has the right to confront her accusers who alleged that she was
‚‚rude™™) is distinguishable.Garmon.3In any event, any right of privacy waswaived as of the registering of the complaint.GTE argues as follows. The information containedin the complaining customer™s nonpublished telephone
listing is clearly confidential. Under Tariff Rule 44,
which is required by the California Public Utilities
Commission and has the force and effect of law, GTE
is obligated to provide the complaining customer with
a nonpublished telephone number and not to disclose
it to the Union. Additionally, the right to privacy rec-
ognized by the California Constitution applies to non-
published telephone listings. Also, the California Pub-
lic Utilities Code prohibits release of such information
without the customer™s written consent. As the com-
plaining customer requested and paid for a nonpub-
lished telephone listing, she had a reasonable expecta-
tion that her listing information would remain con-
fidential. Additionally, she denied GTE™s specific re-
quest to disclose her name, address, and telephone
number to the Union. GTE™s refusal to provide this in-
formation is in accord with Board decisions declining
to require disclosure of a complainant™s identity when
the employer has promised anonymity to the complain-
ant. Moreover, in accordance with Board law, GTE
bargained with the Union and the parties reached an
accommodation that provided the Union with the infor-
mation needed to perform its obligations as bargaining
representative.C. DiscussionAn employer has a statutory obligation to providerequested information that is potentially relevant andwill be of use to a union in fulfilling its responsibilities
as the employees™ exclusive bargaining representative,
including its responsibilities regarding processing
grievances. NLRB v. Acme Industrial Co., 385 U.S.432 (1967). The names and addresses of witnesses to
an incident for which an employee receives discipline
is information relevant to a union in processing griev-
ances. See Boyertown Packaging Corp., 303 NLRB441, 444 (1991), and cases cited therein. Accordingly,
we find that the name, address, and telephone number
of the customer whose complaint led to Hokanson™s
discharge is information relevant to the Union.A union™s interest in relevant and necessary infor-mation, however, does not always predominate over
other legitimate interests. As the Supreme Court ex-
plained in Detroit Edison, ‚‚a union™s bare assertionthat it needs information to process a grievance does
not automatically oblige the employer to supply all the
information in the manner requested.™™4Thus, in deal-ing with union requests for relevant but assertedly con-
fidential information possessed by an employer, theBoard is required to balance a union™s need for the in-formation against any legitimate and substantial con-
fidentiality interest established by the employer. See,
e.g., Exxon Co. USA, 321 NLRB 896 (1996); GoodLife Beverage Co., 312 NLRB 1060 (1993); Pennsyl-vania Power, supra; Howard University, 290 NLRB1006 (1988).We find that GTE has established a confidentialityinterest regarding the complaining customer™s name,
address, and telephone number. GTE is required by the
California Public Service Commission generally not to
release the name, address, and telephone number of
subscribers who request ‚‚nonpublished/unlisted™™ serv-
ice. Subscribers, such as the complaining customer,
who purchase such service have a reasonable expecta-
tion that GTE will not release their name, address, or
telephone number except under the limited cir-
cumstances provided in GTE™s Tariff Rule No. 44.5Moreover, the California Supreme Court has held that,
under the right to privacy established by the California
Constitution, an individual with ‚‚nonpublished/unlist-
ed™™ service has a reasonable expectation of privacy in
his or her unlisted information.6Thus, unlike the cases on which the General Coun-sel relies,7at the time the complaining customer filedher complaint, GTE had a preexisting obligation to
keep her name, address, and telephone number con-
fidential. Her filing of the complaint did not alter the
confidential character of this information.8Additionally, contrary to the General Counsel, al-though GTE relies in part on a state statute or rule in
asserting its confidentiality claim and that statute or
rule would be preempted under Garmon to the extentthat it concerns conduct that is arguably protected by
Section 7 or prohibited by Section 8 of the Act, GTE™s
claim of confidentiality is not thereby negated. The es-
sential facts are that GTE, in granting the complaining
customer an unpublished listing, had in effect promised
to keep her listing information confidential; the com-
plaining customer, having requested and paid for an
unpublished listing, had a reasonable expectation that
GTE would treat her listing information as confiden-
tial. That GTE, in promising to keep the complaining
customer™s listing information confidential, was com-
plying with state law is not necessary to GTE™s con-
fidentiality claim. It is the transaction between GTEVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00426Fmt 0610Sfmt 0610D:\NLRB\324.056APPS10PsN: APPS10
 427GTE CALIFORNIA INC.9See Detroit Edison, above (recognizing confidentiality of psycho-logical test scores).10The preemption doctrine would, however, come into play if wewere to find that the Union™s need for the requested information out-
weighed GTE™s confidentiality interest in the information. State law
provisions requiring GTE not to disclose the information would not,
in that instance, bar us from ordering GTE to provide the informa-
tion to the Union or bar GTE from complying with such an order.
See, e.g., E. R. Carpenter Co., 284 NLRB 273 fn. 1 (1987).Member Higgins does not pass on the issue of whether a state lawprotecting the privacy of the state™s citizenry would necessarily be
preempted and invalid under the NLRA. Although a party™s interestmay be outweighed by a union™s interest, this does not necessarily
mean that the state™s public interest is outweighed and nullified.Since the Union™s interest here does not outweigh GTE™s interest,
Member Higgins finds it unnecessary to pass on this issue.11301 NLRB at 1105Œ1106 (fn. omitted).12No party contends that the passage of approximately 5 monthsfrom the Union™s initial information request to GTE™s tendering its
accommodation proposal violated the Act.13301 NLRB at 1105.and the complaining customer, as well as the personalnature of the information at issue, that establishes the
confidential character of her listing information. Al-
though information need not be designated as con-
fidential by statute or rule in order for the Board to
recognize it as such,9the fact that the information atissue here has been deemed confidential by state law
and that state law may, under certain circumstances, be
preempted does not mean that the information is not
of a confidential character. Indeed, it would be incon-
gruous if the designation of certain information as con-
fidential by state law led the Board to disregard its
confidential character in the name of preemption.10Although we find that the information that theUnion requested is relevant and that GTE has shown
a confidentiality interest in that information, we need
not, in this case, attempt to weigh the Union™s need for
the requested information against the confidentiality in-
terests shown by GTE. As the Board, in PennsylvaniaPower, supra, has stated:[A] party refusing to supply information on con-fidentiality grounds has a duty to seek an accom-modation. Thus, when a union is entitled to infor-
mation concerning which an employer can legiti-
mately claim a partial confidentiality interest, the
employer must bargain toward an accommodation
between the union™s information needs and the
employer™s justified interests.11GTE has done precisely what Pennsylvania Power re-quires. GTE proposed, the parties bargained over, and
the Union ultimately accepted an accommodation be-
tween the Union™s information interests and GTE™s
confidentiality interests that succeeded in furthering
both parties™ interests.12Thus, on October 9, 1995,after obtaining the complaining customer™s cooperation
and consent, GTE Representative Zapeda telephoned
the complaining customer and, once she was on the
line, turned the telephone over to union representativeMendoza and left the room. This allowed Mendoza tohave a private conversation with the complaining cus-
tomer, which lasted about 20 minutes.This arrangement permitted GTE to realize its objec-tive of maintaining the confidentiality of the complain-
ing customer™s name, address, and telephone number,
while enabling the Union to achieve its objective of
interviewing the complaining customer. Although theUnion never received the information it had directly
requestedŠthe complaining customer™s name, address,
and telephone numberŠthe Union presumably had
sought those as a means to contact the complaining
customer and interview her about her conversation
with the information operator that had prompted her to
lodge a complaint with GTE. Indeed, had GTE pro-
vided the Union the complaining customer™s name, ad-
dress, and telephone number and the Union had con-
tacted her directly, there is no assurance that she
would have agreed to be interviewed about this inci-
dent. Thus, by agreeing to GTE™s proposed accommo-
dation, the Union achieved more than it might have if
GTE had granted the Union™s information request.
Moreover, following Mendoza™s telephone conversa-
tion with the complaining customer, the Union made
no request to speak to her again, nor is there any con-
tention that Mendoza™s telephone conversation with her
was inadequate. Accordingly, as we find that GTE pro-
posed, the parties bargained over, and the Union ulti-
mately accepted an accommodation that permitted
GTE to keep the requested information confidential
and allowed the Union to fulfill its representational
duty of interviewing the individual whose complaint
had led to an employee discharge, we conclude that
GTE™s refusal to provide the Union with the complain-
ing customer™s name, address, and telephone number
did not violate Section 8(a)(5) and (1) of the Act.The General Counsel contends that GTE™s generalposition that it will not provide the Union with listing
information of customers with ‚‚non-published/unlist-
ed™™ numbers violates Section 8(a)(5) and (1). The par-
ties stipulated that, beginning about September 24,
1994, and continuing to date, GTE has refused and
continues to refuse to provide, during the processing of
grievances, the names, addresses, and home telephone
numbers of any complaining customers with ‚‚non-
published/unlisted™™ numbers who have not given their
consent to release that information. We decline to find
GTE™s stated position in itself violates the Act.After finding that a union™s need for relevant infor-mation must be balanced against any legitimate and
substantial confidentiality interests established by the
employer, the Board in Pennsylvania Power stated:‚‚The appropriate accommodation necessarily depends
on the particular circumstances of each case.™™13TheVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00427Fmt 0610Sfmt 0610D:\NLRB\324.056APPS10PsN: APPS10
 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The complaint is limited to the Respondent™s refusal to furnishinformation pertaining to the termination of employee Hokanson and
does not allege that the Respondent™s general policy concerning the
release of nonpublished/unlisted information violates the Act in any
respect. Accordingly, I do not join that part of the decision pertain-
ing to the Respondent™s so-called general ‚‚position in the abstract™™
that may apply regarding the release of allegedly confidential infor-
mation in other circumstances.General Counsel does not contend, and the facts do notestablish, that GTE has denied any union requests for
the name, address, or telephone number of any cus-
tomer with a ‚‚non-published/unlisted™™ number other
than the customer whose complaint led to Hokanson™s
discharge. Consequently, absent any specific denial of
an information request relating to a customer with a
‚‚non-published/unlisted™™ number, we do not find
GTE™s position in the abstract regarding any such in-
formation requests to violate the Act. Accordingly, we
shall dismiss the complaint.ORDERThe complaint is dismissed.MEMBERFOX, concurring.Although I agree with my colleagues™ dismissal ofthe complaint, I do not rely on their rationale that the
Respondent had a ‚‚preexisting™™ confidentiality obliga-
tion that supported the Respondent™s refusal to furnish
otherwise relevant information to the Union.On September 17, 1994, one of the Respondent™scustomers dialed ‚‚4Œ1Œ1™™ to obtain a telephone num-
ber. After speaking to telephone information assistance
operator Charles Hokanson, the customer lodged a
complaint with the Respondent regarding Hokanson™s
allegedly inappropriate behavior during the call. Al-
though not entirely clear in the record, it is evident
that the complaining customer must have revealed to
the Respondent her name and either her telephone
number or address, and perhaps all of this information,
in order to lodge the complaint against Hokanson and
to have the complaint processed. As a result of the
customer™s complaint, the Respondent terminated
Hokanson. Thereafter, the Union sought from the Re-
spondent the name, address, and home telephone num-ber of the complaining customer, which the Respond-
ent declined to furnish.In finding that the Respondent possessed a preexist-ing obligation of confidentiality toward the complain-
ing customer that is supportive of its failure to furnish
the requested information, my colleagues rely on the
Respondent™s tariff rule (Tariff Rule 44) filed with theCalifornia Public Utilities Commission that prohibitsthe release of ‚‚non-published/unlisted™™ telephone
numbers. My colleagues reason that because the com-
plaining customer™s account was for nonpublished/un-
listed telephone service, the Respondent could invoke
a confidentiality interest flowing from Tariff Rule 44
when it declined the Union™s information request. I
disagree.In my view, the Tariff Rule 44 confidentiality inter-est has no application to the facts of this case. Here,
the Union sought information that the complaining
customer turned over to the Respondent in connection
with the complaint against employee Hokanson. The
confidential, unlisted, and unpublished nature of the
complaining customer™s service account, however, had
nothing at all to do with the circumstances surrounding
that complaint. The customer made a ‚‚4Œ1Œ1™™ call
and then revealed her identity to the Respondent as
part of the complaint. The Union sought information
that was part of that transaction, and did not seek in-formation that called for a search of the customer™s
confidential service account records. In my view, in
these circumstances, it is inappropriate to permit the
Respondent to use Tariff Rule 44 as a shield to refuseto release relevant information to the Union while, at
the same time, using the same information as a sword
against employee Hokanson during the grievance proc-
ess.Accordingly, in dismissing the complaint I rely onlyon the accommodation reached by the parties that per-
mitted the Union to interview the complaining cus-
tomer and to fulfill its representational functions in this
fashion. Pennsylvania Power & Light Co., 301 NLRB1104 (1991).1VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00428Fmt 0610Sfmt 0610D:\NLRB\324.056APPS10PsN: APPS10
